In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to file a late notice of claim, the New York City Housing Authority appeals from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated August 26, 1993, as granted the branch of the petition which sought leave to file a late notice of claim on behalf of Willie Cofield, Jr.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly exercised its discretion in granting Willie Cofield, Jr., leave to file a late notice of claim (see, General Municipal Law § 50-e [5]; Matter of Ramunno, 202 AD2d 511; Colon v City of New York, 201 AD2d 605; Morano v County of Dutchess, 160 AD2d 690, 691). Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.